Citation Nr: 1525262	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial rating greater than 50 percent for adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to an initial rating greater than 10 percent for lumbar strain.


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to March 1989.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and August 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Following the Agency of Original Jurisdiction's (AOJ's) certification of this appeal to the Board, additional pertinent evidence was added to the record.  Although this evidence was not reviewed by the AOJ, the Veteran waived his right to AOJ review in an April 2014 statement.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to an initial rating greater than 10 percent for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis related to his right knee. 

2.  The Veteran's current bilateral hearing loss was not manifested during his active service, is not shown to be related causally or etiologically to active service, and is not shown to have manifested within one year from the date of his service separation.

3.  Since May 29, 2012, the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§ 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

3.  Since May 29, 2012, the criteria for an initial 100 percent rating for service-connected adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, regarding the higher initial rating claim for adjustment disorder, the Board's decision to grant a 100 percent rating for the entire appeal period constitutes a complete grant of the benefits sought on appeal for that issue.  Thus, as to this claim, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.  38 U.S.C.A. § 5100 et seq (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Regarding the remaining claims, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in January 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been developed properly and all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not indicate that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  The record indicates that the Veteran participated in VA examinations in March 2011 which are included in the claims file.  Because these examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions supported by sufficient rationale, the Board finds that they are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In summary, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims and no further assistance is required.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including an organic disease of the nervous system, such as sensorineural hearing loss, and arthritis will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

Right Knee

The Veteran seeks service connection for a right knee disorder.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, the medical evidence of record does not document that the Veteran has a current diagnosis related to his right knee.  

Since filing his service connection claim in December 2010, the VA and private treatment records dated since this time do not document any current diagnosis related to the right knee.  The Veteran was afforded a VA examination in March 2011, but the VA examiner failed to diagnose the Veteran with a current right knee diagnosis.  At the VA examination, the Veteran's right knee was normal.  Accordingly, the Veteran does not have a current diagnosis for the purpose of establishing service connection.

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2013); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis of a right knee disorder is not of record.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been reaffirmed repeatedly by the United States Court of Appeals for the Federal Circuit (Federal Circuit) which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for a right knee disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see also Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

The Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (diagnosing a current disorder) falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose such a disorder.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.

As noted above, the first element of service connection requires medical evidence of a current disorder.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a current diagnosis of bilateral hearing loss has been established.  The Veteran was provided a VA audiological examination in March 2011.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiometric testing yielded the following findings at that time:

 


HERTZ



500
1000
2000
3000
4000
LEFT
15
15
30
65
75
RIGHT
15
15
30
60
65

Using the Maryland CNC Word List test, his speech recognition scores were 96 percent in the left ear and 94 percent in the right ear.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs show no complaints or treatment related to the Veteran's bilateral hearing loss.  The Veteran's Military Occupational Specialty (MOS) of Motor Transportation Operator does not allow the Board to presume that the Veteran was exposed to excessive noise exposure during his active military service.

In December 2012, the Veteran's friend submitted a statement in which he indicated that the Veteran entered his active military service with normal hearing.  Immediately after his military discharge, the Veteran began experiencing bilateral hearing loss.  Contrary to this lay statement, the first post-service relevant complaint of bilateral hearing loss was in a November 2010 private treatment record, which documented that the Veteran had bilateral hearing loss.  The Veteran did not report that he had been experiencing bilateral hearing loss since his active military service at this private treatment visit.  Again, the Veteran's active duty ended in 1989.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative as to the contended etiological relationship between bilateral hearing loss and active service.  Specifically, on VA examination in March 2011, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of his military noise exposure.  The examiner reasoned that the only audiometrics found for the Veteran were from his enlistment examination, where the hearing in the ears was normal.  The examiner suggests that the Veteran's left ear had pre-existing hearing loss; however, under VA regulations, the Veteran entered active duty with normal hearing.  See 38 C.F.R. § 3.385; 38 U.S.C.A. § 1111 (West 2014).  The March 2011 examiner states that there are no complaints of hearing loss in the Veteran's claims file.  This examiner then refers to the November 2010 private audiogram, which shows bilateral moderately severe to severe high frequency loss.  This examiner stated that this appears to be a typical pattern of noise induced hearing loss, as 8000 Hertz rises slightly over the 3000-4000 Hertz dip.  This examiner pointed out that the Veteran reported at the examination that his bilateral hearing loss began about 10 years ago (i.e., 2000).  This examiner stated that 2000 was approximately 12 years post-discharge.  This examiner indicated that there were no other reports or audiometric examinations in the Veteran's file to support his claim for impaired hearing dating back to his active military service.  This examiner pointed out that the Veteran had a significant history for occupational and recreational noise exposure (i.e., construction and motorcycles).  Therefore, the March 2011 VA examiner found that the Veteran's current bilateral hearing loss was less likely as not (50/50 probability) caused by or a result of military noise.

The March 2011 VA examiner reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current bilateral hearing loss - namely, post-service construction and motorcycle noise.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no evidence to the contrary.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for bilateral hearing loss is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2010, over twenty years after the Veteran's military separation in 1989.  Further, the STRs do not show that the Veteran developed chronic sensorineural bilateral hearing loss during his active military service.  The STRs do not document any pertinent complaints of or treatment for bilateral hearing loss.  When the Veteran first was treated post-service in 2010, he did not indicate that his bilateral hearing loss had been present since his active service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim for bilateral hearing loss cannot be granted on this theory of entitlement based on a lack of continuity of symptomatology.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for sensorineural hearing loss as an organic disease of the nervous system.  The earliest post-service medical treatment records are dated from 2010.  The Veteran separated from active service in 1989.  No diagnosis of sensorineural hearing loss was made within one year of the Veteran's military discharge (i.e., by 1990).  Thus, the presumption for service connection for chronic diseases does not apply to this claim.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board has considered the lay statements of record from the Veteran and his friend in support of the claim.  The Board acknowledges that the Veteran and his friend are competent, even as laypersons, to attest to factual matters of which they have first-hand knowledge (experiencing hearing loss and statements made to them).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his friend are competent to report experiencing hearing loss and statements made to them, the Board still must weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's bilateral hearing loss to be credible.  The Veteran's STRs make no reference to hearing loss.  The Veteran also first reported bilateral hearing loss post-service in 2010, more than twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record which does not show bilateral hearing loss until over two decades after the Veteran's separation from active service and which contains only a negative nexus medical opinion concerning the contended etiological relationship between bilateral hearing loss and service.

For the reasons set forth above, the Board finds that the lay statements alleging that the Veteran's bilateral hearing loss symptoms have been present since active service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Higher Initial Rating for Adjustment Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran currently is in receipt of a 50 percent disability rating under 38 C.F.R. § 4.130, DC 9440 for his adjustment disorder with mixed anxiety and depressed mood.  He seeks a higher initial evaluation.

The Board notes that psychiatric disabilities are rated pursuant to the criteria for the General Rating Formula.  38 C.F.R. § 4.130.  Under this Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2013)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board notes that throughout the appeal, the Veteran's GAF scores have ranged from 50 to 64.  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  In contrast, a GAF score ranging from 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The GAF score assigned in a case, like an examiner's assessment of the severity of a disability, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

The Board finds that the Veteran is entitled to an initial 100 percent rating effective May 29, 2012, for his service-connected adjustment disorder.  In this respect, the credible lay and medical evidence shows that the Veteran's adjustment disorder symptoms have caused total occupational and social impairment since this time.  38 C.F.R. § 4.130, DC 9440.  There is enough evidence to show equipoise and thus resolve reasonable doubt in the Veteran's favor in order to grant a 100 percent rating effective May 29, 2012, for his service-connected adjustment disorder.  Specifically, since filing his service connection claim in May 2012, the Veteran was afforded a VA psychiatric examination in July 2012.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's adjustment disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  However, at the examination, the examiner found that the Veteran had several symptoms suggestive of a higher rating, to include:  suicidal ideation; poor sense of self-worth; poor energy; poor self-esteem; alcohol and drug abuse; flattened affect; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; depression; anxiety; and, disturbances of motivation and mood.  The Veteran reported barely seeing his children, but indicated that was engaged to a woman he had been in a relationship with for seven years (since 2005).  The Veteran described having a few friends that he socialized with intermittently.  The Veteran was currently unemployed and had not worked for the past month.  The VA examiner assigned a GAF score of 64.  

In March 2014, a private general physician, Dr. H.S., submitted a medical opinion.  Following a review of the Veteran's claims file and a physical examination of the Veteran, Dr. H.S. determined that the Veteran's adjustment disorder symptoms included:  chronic sleep impairment; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, difficulty in adapting to stressful circumstances including work or a work like setting.  Dr. H.S. stated that the Veteran's mental problems fluctuated "a great deal" depending on how his back was doing.  The Veteran reported those 4-5 days per month, his back would bother him badly and this would worsen his mental problems.  On those 4-5 days per month, the Veteran was "mentally and physically very limited."  Dr. H.S. indicated that in his forty years of practicing medicine, he worked with many occupational therapists and vocational counselors to return people to work.  Dr. H.S. determined that the Veteran was unemployable as a result of the combinations of his service-connected mental and physical problems.  Dr. H.S. reasoned that the Veteran would miss work at least 3 or 4 days every month.  The Veteran would require several extra breaks per day to lie down and would also require extra breaks to gather himself from his mental problems.  Dr. H.S. found that the number of breaks and missed work days would be well in excess of that allowed by any employer.

In March 2014, a private psychologist, Dr. H.H., completed a VA Mental Disorders Disability Benefits Questionnaire (DBQ).  The Veteran reported being unemployed, having last worked in May 2012.  He described problems with his social environment.  The Veteran was divorced and had nine adult children.  He had limited contact with his children.  He stated that he was currently engaged to a woman, who he had been with for nine years.  He lived with this woman and the woman's mother.  He had assistance from this woman in performing some of his daily living tasks.  The woman did the Veteran's meal preparation as well as the household chores, including the cleaning and the laundry.  The Veteran had to be reminded by this woman to shave, shower, and get his haircut.  At the March 2014 examination, the Veteran had not shaved or gotten his hair cut in a few months.  He only showered once a week.  The Veteran reported keeping his struggles to himself, and described himself as a "homebody."  The Veteran stated that he could no longer enjoy the simplest of activities.  He felt as though he did not have a purpose in life.  He was isolated and withdrawn.  The Veteran described experiencing verbally aggressive behavior if "something gets under my skin."  The Veteran used marijuana a couple of times a week to self-medicate.  

Following a physical examination of the Veteran and a review of the Veteran's claims file, to include the July 2012 VA examination, Dr. H.H. found that the Veteran's adjustment disorder was manifested by the following symptoms:  panic attacks that occur weekly or less often; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; persistent danger of hurting self or others; neglect of personal appearance and hygiene; and, intermittent inability to perform activities of daily living, including maintenance or minimal personal hygiene.  Dr. H.H. determined that the Veteran's adjustment disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Dr. H.H. reasoned that the Veteran's concentration was variable at the examination.  The Veteran complained of increased trouble with short-term memory.  The Veteran struggled to remember basic information.  The Veteran's speech flow was delayed and he reported overt hallucinations.  The Veteran's judgment was variable and his capacity for abstraction was poor.  His affect was restricted and his mood was depressed.  The Veteran seemed cautious at the examination.  Dr. H.H. determined that the Veteran could manage his household finances.  Dr. H.H. assigned the Veteran a GAF score of 50 because Dr. H.H. believed that the Veteran's adjustment disorder and social impairment were emotionally debilitating.  Dr. H.H. pointed out that the DSM stated that individuals within this GAF score range typically had suicidal ideation, few friends, and an inability to keep a job.  Dr. H.H. noted these occupational and social impairments in the Veteran.

Regarding the Veteran's occupational impairment in particular, Dr. H.H. determined that the Veteran would miss 3 or more days per month from work due to his mental problems.  The Veteran would need to leave early from the workplace 3 or more days per month due to his mental problems.  The Veteran would not be able to stay focused for at least 7 hours of an 8 hour workday on 3 or more days per month due to his mental problems.  If the Veteran was subjected to the normal pressures and constructive criticisms of a job, the Veteran would respond inappropriately more than once per month.  Specifically, Dr. H.H. opined that the Veteran would respond in an angry manner but would not actually become violent.  Dr. H.H. found that the Veteran's service-connected lumbar strain and his service-connected adjustment disorder rendered him incapacitated.

Dr. H.H. continued by stating that the Veteran's GAF score of 50 and the severity of his symptom complex related back to his original claim date of May 29, 2012.  Dr. H.H. reasoned that the Veteran reported suicidal thoughts, where he considered running into something with his motorcycle, although he denied any plan or intent on the day of the examination.  The Veteran also described auditory hallucinations consisting of hearing voices and "hearing someone messing with our cars."  The Veteran suffered from chronic sleep impairment including trouble falling asleep and broken sleep.  He described mild memory loss of forgetting people's names, low energy and motivation, and putting things off because he did not "feel like or remember" to complete them, including paying bills.  The Veteran's interest in the activities he used to enjoy had declined.  He used to enjoy cleaning and riding his motorcycle, but now he "just sits."  The Veteran described not having a purpose in his life and thinking about killing himself "to be rid of the pain."  The Veteran stated that it was tough to find a reason not to kill himself but he would not do it because of his sons.  The Veteran also reported near-continuous depression and anxiety.  Dr. H.H. found that the Veteran's debilitating depression and anxiety had caused a "remarkable decline in his quality of life." 

In summary, in the March 26, 2014, opinion, Dr. H.H. found that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity due to his adjustment disorder.   The Veteran told Dr. H.H. that he missed work a lot at his last employer because his supervisor was verbally abusive and it was a difficult work environment because the Veteran would get into verbal confrontations with his supervisor.  

The VA and private treatment records dated during this appeal period also support granting a 100 percent rating effective May 29, 2012, for the Veteran's service-connected adjustment disorder.

Accordingly, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture is most consistent with the criteria for a 100 percent rating since the effective date of service connection, May 29, 2012.  Dr. H.H. found that the Veteran's adjustment disorder was manifested by total occupational and social impairment, and that these symptoms had been present since May 2012.  Many of these same symptoms were documented by the July 2012 VA examiner.  The Board notes that the Veteran was engaged to a woman during the course of the appeal; however, based on the Veteran's statements to Dr. H.H., the woman appears to be more of a caregiver than companion to the Veteran.  The woman cleans and cares for the Veteran, including reminding him to shower and shave, which supports the Veteran's total social impairment.  Thus, the credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected adjustment disorder symptoms are described to be of the type, frequency and severity that are consistent with total occupational and social impairment.  Thus, in applying the above law to the facts of the case, the Board finds that an initial disability rating of 100 percent for the adjustment disorder is warranted since May 29, 2012.  38 C.F.R. § 4.130, DC 9440.

The Board recognizes that the Veteran's adjustment disorder is not manifested by all of the enumerated symptoms for the 100 percent rating.  38 C.F.R. § 4.130, DC 9440.  As stated previously, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442-43.  Further, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  In reviewing the evidence of record, the Board finds that it establishes that the effects of the Veteran's adjustment disorder more nearly approximate total occupational and social impairment, even though the Veteran's adjustment disorder is not manifested by the entire list of symptoms under the rating criteria.  Particularly, the Board notes that Dr. H.H. found that the Veteran's GAF score of 50, indicating serious symptoms or any serious impairment in social, occupational or school functioning, had been present since May 2012.  The Board finds that the overall medical and lay evidence of record supports this GAF score, and establishes that the Veteran's adjustment disorder causes total occupational and social impairment.  Hence, the Board finds that the Veteran's adjustment disorder is most appropriately rated as 100 percent disabling since the effective date of service connection.  38 C.F.R. § 4.130, DC 9440.  

In sum, the schedular criteria for an initial 100 percent rating effective May 29, 2012, for the service-connected adjustment disorder with mixed anxiety and depressed mood have been met.

Finally, the Board notes that the record evidence reasonably raises the claim for a total disability rating on the basis of individual unemployability (TDIU) due to the service-connected disabilities currently on appeal.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim would be added to the current appeal under these circumstances.  The Board notes that the TDIU claim is moot effective May 29, 2012.  As of May 29, 2012, the Veteran is in receipt of a 100 percent schedular disability rating for his adjustment disorder as a result of this Board decision.  The governing regulation, 38 C.F.R. § 4.16 (2014), specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran is in receipt of a 100 percent schedular disability rating since May 29, 2012.  To grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating since May 29, 2012.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a Veteran is totally disabled").  Prior to May 29, 2012, even with the grant awarded in this Board decision, the Veteran is not in receipt of a 100 percent schedular disability rating.  Prior to May 29, 2012, the Veteran has not alleged, and the evidence of record does not establish that the Veteran has been unemployed.  The March 2014 private medical opinions document that the Veteran has been unemployed since May 2012.  At the July 2012 VA examination, the Veteran reported that he had been unemployed for only a month.  At the March 2011 VA examination, the Veteran was employed.  Thus, the Board finds that a TDIU claim prior to May 29, 2012, is not raised by the record, as the Veteran was employed prior to May 29, 2012.  In summary, the Board finds that a TDIU claim need not be considered.  


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating of 100 percent effective May 29, 2012, for an adjustment disorder with mixed anxiety and depressed mood is granted.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the higher initial rating claim for lumbar strain can be adjudicated on the merits.   

The Veteran last was afforded a VA spine examination to determine the severity of the service-connected lumbar spine disability in March 2011.  This VA examination is now over four years old.  Since that examination, the Veteran submitted a March 2014 private medical opinion, which determined that the Veteran could not work because of his severe back pain, which suggests a worsening of his symptoms.  Further, the March 2011 VA examination found that the Veteran's neurological examination was normal.  Since that time, numbness and tingling of the feet and legs are documented in the VA treatment records.  See VAMC treatment notes dated in May 2011 and May 2012.  Where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that updated VA spine and neurological examinations are necessary to assess the current severity of the service-connected lumbar spine disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for lumbar strain since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include ranges of motion of the lumbar spine, and all clinical manifestations of the service-connected lumbar strain should be reported in detail.  Specifically, the VA examiner is asked to determine whether the Veteran's service-connected lumbar strain is manifested by any of the following: (a) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or (b) ankylosis.  The examiner should consider whether any of the DeLuca factors are present and, if so, whether, and to what extent (in terms of lost range of motion in degrees) these factors may be present and/or result in additional functional impairment on repeated use or during flare-ups of the lumbar spine disability.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected lumbar strain.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected lumbar strain should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE  
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


